Citation Nr: 1046721	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  09-19 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for residuals of injury to the 
left thigh, claimed as hematoma.  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 2004 to September 
2008.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2009 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Further development is needed on the claim of service connection.  
Specifically, a new examination is needed to determine the 
current residuals, if any, of the in-service injury to the left 
thigh, sustained as a result of an improvised explosive device 
(IED).  

Service treatment records document complaints subsequent to the 
initial injury in September 2007.  In March and May 2008, the 
Veteran was noted to have a tissue defect on the left posterior 
thigh, related to the IED injury.  The Board acknowledges that a 
VA examination was conducted in October 2008.  The examination 
does not sufficiently address the matter, however, to include 
whether there is any tissue loss associated with the in-service 
injury, as claimed by the Veteran.  Thus, a new examination is 
needed.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA 
treatment records.  Ask the Veteran about 
the existence of any outstanding private 
treatment records.  All reported records 
should be requested.

2.  Schedule the Veteran for an examination 
with an appropriate medical professional to 
determine whether the Veteran has any 
current residuals of the in-service  injury 
to the left thigh, to include whether the 
Veteran currently has a hematoma or any 
associated tissue damage.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any currently identified disability is 
related to the in-service left thigh 
injury.  A rationale for any opinion 
expressed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by the 
examiner in conjunction with the 
examination.

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


